Case 2:16-cv-00641-JMA-AKT Document 87 Filed 01/31/20 Page 1 of 1 PageID #: 494


                                                                        Littler Mendelson, P.C.
                                                                        290 Broadhollow Road
                                                                        Suite 305
                                                                        Melville, NY 11747




                                                                        Daniel Gomez-Sanchez
                                                                        631.247.4713 direct
 January 28, 2020                                                       631.247.4700 main
                                                                        631.824.9249 fax
                                                                        dsgomez@littler.com



 VIA ECF
 Honorable Joan M. Azrack
 United States District Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re:      Dennis L. D’Aguino, et al., v. Garda CL Atlantic, Inc.
          Docket No. 16-cv-00641 (JMA)(AKT)

          Jimmy L. Adkins, et al., v. Garda CL Atlantic, Inc.
          Docket No. 17-cv-2532 (JMA)(AKT)

 Dear Judge Azrack:

 This firm represents Garda CL Atlantic, Inc. (“Defendant”) in the above-referenced consolidated actions.
 We write to move to strike the proposed briefing schedule filed by Steven Moser, who purports to
 represent the Adkins plaintiffs. As the Court is aware, Mr. Moser filed an improper “Notice of Consent to
 Change Attorney” on January 23, 2020, which we opposed on January 24, 2020. In attempt to circumvent
 the substitution requirements, Mr. Moser then filed a “Notice of Appearance of Co-Counsel”, in which he
 purports to “co-represent” the Adkins plaintiffs. The Court has not issued any order on Mr. Moser’s
 substitution or Defendant’s motion to strike his Notice of Appearance. Accordingly, the filing of a
 proposed briefing scheduled at this juncture is improper, and Defendant has not consented to same.

 Defendant respectfully requests a conference before the Court to discuss the issues arising from Mr.
 Moser’s attempt to represent the Adkins plaintiffs, and to discuss their proposed motion for remand,
 which differs in theory from that previously pursued by Ann Ball, the Adkins plaintiffs’ current attorney.

 Thank you for the Court’s consideration of this matter.

 Respectfully submitted,

 LITTLER MENDELSON, P.C.

 /s/Daniel Gomez-Sanchez

 Daniel Gomez-Sanchez
 4846-3830-1363.1 067762.1380




   littler.com
